Exhibit 10.8

 

[g189671kgi001.jpg]

 

August 12, 2014

 

William J. Dawson

[Address]

 

Dear Bill:

 

We are very excited to have you join Adamas Pharmaceuticals, Inc. (“the
Company”).  In this letter, I would like to set forth the terms and conditions
of your employment relationship with the Company.

 

Title and Responsibilities.  I am pleased to offer you the full-time position of
Chief Financial Officer reporting to me and working at our offices in
Emeryville, CA.  Your position with the Company, pursuant to the terms and
conditions of this letter and accompanying Confidential Information and
Invention Assignment Agreement, will commence on a mutually agreed upon start
date. Your initial responsibilities will consists of financial strategy,
financial planning and analysis, accounting, compliance, and SEC reporting and
you will play a key role in investor relations, corporate strategy and planning.
Of course, the Company may change your position, duties, and work location from
time to time in its discretion.

 

Compensation.  You will initially receive an annual base salary of $340,000. 
Your salary will be paid periodically in accordance with normal Company payroll
practices and are subject to the usual required deductions and tax withholdings.
In addition to your salary, you will be eligible to participate in the Company’s
Bonus Plan, as described in the applicable Plan Document, pursuant to the terms
of this Plan.  The annual target bonus for your position is thirty percent (30%)
of your annual base salary, and any award would be based upon both the Company’s
achievement of its performance goals and your achievement of your personal goals
to be set with your manager. The actual award, if any, will be prorated from
your date of hire for your first year of employment and will be subject to the
usual required deductions and tax withholdings.  The Company may change your
compensation and benefits from time to time in its sole discretion.

 

Stock Options. In addition, subject to the approval of the Company’s Board of
Directors or its Compensation Committee, it will be recommended that you be
granted an option to purchase 130,000 shares of the Company’s Common Stock.  The
exercise price per share will be determined by the Board of Directors or
Compensation Committee when the option is granted.  Such option will be subject
to the terms and conditions applicable to options granted under the Company’s
2014 Stock Plan (the “Plan”) as described in the Plan and the applicable Stock
Option Agreement.  If approved, and provided that you remain in continuous
service to the Company on each date, you will vest in 25% of the option shares
on the 12 month anniversary of your employment commencement date and the balance
will vest in equal monthly installments over the next 36 months, as described in
the applicable Stock Option Agreement.

 

2200 Powell St. Suite 220 Emeryville, CA 94608

Tel|510.450.3500 Fax|510.428.0519

www.adamaspharma.com

 

--------------------------------------------------------------------------------


 

[g189671kgi001.jpg]

 

Benefit Plans.  During your employment with the Company, you will be eligible to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other employees of the Company.  Details
about these benefits are provided in the Employee Handbook and Summary Plan
Descriptions, available for your review. Where a particular benefit is subject
to a formal plan (for example, medical insurance or life insurance), eligibility
to participate in and receive any particular benefit from the plan is governed
solely by the applicable plan document.

 

Paid Time Off.  As part of these benefits, you will be entitled to paid time off
(“PTO”) in accordance with the Company’s PTO policy as in effect from time to
time.  Currently, the Company offers full-time employees 21 days of PTO per
calendar year.

 

Executive Severance Plan.  Given your position with the Company, you will
initially be eligible to participate in the Executive Severance Plan pursuant to
the terms of that Plan.  A copy of this Plan is enclosed with this letter.

 

Company Policies and Confidential Information.  You will be expected to abide by
all Company rules and policies, and acknowledge in writing that you have read
and will comply with the Company’s Employee Handbook.  The Company considers the
protection of its confidential information, proprietary materials and goodwill
to be extremely important.  Consequently, as a condition of your employment with
the Company, you also are required to sign and fully comply with the
Confidential Information and Invention Assignment Agreement enclosed with this
letter.

 

Conflicting Outside Employment.  While employed by the Company, you may not work
as an employee or consultant of any other organization or engage in any other
activities which conflict or interfere with your employment obligations to the
Company, including working for a competitive organization, or undertaking any
activities that could create a conflict of interest. The Company understands
that you are currently a member of the Board of Directors for Wellington Trust
and McGrath RentCorp.  As we understand it, these Board memberships do not
currently create a conflict of interest nor would your service unduly interfere
with your duties and obligations to the Company; accordingly, the Company is
willing to allow you to continue to serve on these Boards.  However, you agree
to not actively engage in any other Board memberships or consulting activities
without prior approval of the Company.

 

At-Will Employment.  Your employment with the Company is “at-will,” which means
that either you or the Company may terminate your employment at any time, with
or without cause, and with or without advance notice.  No provision of this
offer letter or the accompanying Confidential Information and Invention
Assignment Agreement shall be construed to create an express or implied
employment contract, or a promise of employment for any specific period of time.

 

Authorization to Work.  This offer is conditioned upon the following:  (1) you
presenting sufficient evidence of your authorization to work in the United
States and your identity sufficient to allow the Company to complete the
Form I-9 required by law; (2) satisfactory completion of a background and
reference check; and (3) your signature on the Confidential Information and
Invention Agreement.  You agree to assist as needed and to complete any
documentation at the Company’s request to meet these conditions.

 

2200 Powell St. Suite 220 Emeryville, CA 94608

Tel|510.450.3500 Fax|510.428.0519

www.adamaspharma.com

 

--------------------------------------------------------------------------------


 

[g189671kgi001.jpg]

 

Integration, Modification and Governing Law.  This letter, together with your
Employee Confidential Information and Invention Agreement, forms the complete
and exclusive statement of your employment agreement with the Company.  It
supersedes any other agreements or promises made to you by anyone, whether oral
or written.  Changes in your employment terms, other than those changes
expressly reserved to the Company’s discretion in this letter, require a written
modification signed by an officer of the Company.  The unenforceability of any
provision of this agreement will not affect the validity or enforceability of
any other provision of the agreement.  This letter will be governed by the laws
of the state of California.

 

Please contact me at (510) 450-3502 if you have any questions.  I am happy to
welcome you to the Company, and I look forward to your participation in the
Company’s future success.  Please sign below to indicate your acceptance and
agreement to the terms set forth in this offer letter and return the signed
offer letter to me.

 

This offer will expire on August 15, 2014, unless accepted by you in writing
prior to such date.

 

Best regards,

 

 

/s/ Greg Went

 

 

 

Greg Went

 

Chief Executive Officer

 

Adamas Pharmaceuticals, Inc.

 

 

Enclosures:

 

Confidential Information and Inventions Agreement

Executive Severance Plan

 

ACCEPTANCE OF EMPLOYMENT OFFER

 

I, William J. Dawson, have read, understand, and accept employment on the terms
and conditions outlined in this letter agreement.  I am not relying on any
representations made to me by anyone other than as set forth above.

 

/s/ William J. Dawson

 

William J. Dawson

 

 

 

 

 

Aug. 12, 2014

 

Date

 

 

2200 Powell St. Suite 220 Emeryville, CA 94608

Tel|510.450.3500 Fax|510.428.0519

www.adamaspharma.com

 

--------------------------------------------------------------------------------